                   1       JOHN F. McINTYRE, JR., ESQ., State Bar No. 172128
                           KEVIN R. ELLIOTT, ESQ., State Bar No. 276295
                   2       SHEA & McINTYRE, A P.C.
                           2166 The Alameda
                   3       San Jose, CA 95126-1144
                           [408] 298-6611
                   4       [408] 275-0814 Facsimile
                           Email: jmcintyre@sheamcintyre.com
                   5
                           Attorneys for Defendant
                   6       E-3 SYSTEMS, INC.
                   7
                   8                                   UNITED STATES DISTRICT COURT
                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                 10
                 11        JOSE FRANCO, on behalf of himself and others      ]   Case No. 4:19-cv-01453-HSG
                           similarly situated,                               ]
                 12                                                          ]   STIPULATION TO CONTINUE
                                         Plaintiff,                          ]   CASE MANAGEMENT
                 13                                                          ]   CONFERENCE AND ORDER
                                  v.                                         ]
                 14                                                          ]   Currently Scheduled Date: 12/10/19
                           E-3 SYSTEMS, a California corporation, and        ]   Proposed Date: 12/19/19 @ 2:00pm
                 15        DOES 1 through 50, inclusive,                     ]   Judge: Hon. Haywood S. Gilliam, Jr.
                                                                             ]   Courtroom: 2
                 16                      Defendants.                         ]
                                                                             ]
                 17                                                          ]
                 18
                 19                                              STIPULATION

                 20               WHEREAS, the Case Management Conference is presently set for December 10, 2019 at

                 21        2:00 p.m. in Courtroom 2, the Honorable Haywood S. Gilliam, Jr. Presiding.

                 22               WHEREAS, Defendant’s counsel has a trial in another matter to attend on the presently
                           set Case Management Conference of December 10, 2019 and therefore cannot attend the
                 23
                           presently set Case Management Conference.
                 24
                                  WHEREAS, Defendant’s counsel cleared the proposed new Case Management Conference
                 25
                           date of December 19, 2019 with Plaintiff’s counsel via email on December 4, 2019.
                 26
                                  WHEREAS, Defendant’s counsel and Plaintiff’s counsel have agreed to continue the Case
                 27
                           Management Conference to December 19, 2019 at 2:00 p.m.
                 28

SHEA & McINTYRE, A P.C.
2166 The Alameda
San Jose, CA 95126                                                       1
[408] 298-6611 Telephone                                                               Case No. 4:19-cv-01453-HSG
[408] 275-0814 Facsimile                   STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                   1
                                  THEREFORE, IT IS HEREBY STIPULATED AND AGREED, SUBJECT TO THE
                   2
                           APPROVAL OF THE COURT, AS FOLLOWS:
                   3
                                  That the Case Management Conference shall be continued from December 10, 2019 to
                   4
                           December 19, 2019 at 2:00 p.m. in Courtroom 2, the Honorable Haywood S. Gilliam, Jr. Presiding.
                   5              IT IS SO STIPULATED.
                   6
                   7       Dated: December 4, 2019                            SHEA & McINTYRE, A.P.C
                   8
                   9                                                  By: ___/s/ Kevin R. Elliott
                                                                             JOHN F. McINTYRE, JR.
                 10                                                          KEVIN R. ELLIOTT
                                                                           Attorneys for Defendant, E-3 SYSTEMS, INC.
                 11
                 12
                 13        Dated: December 4, 2019                            DAVID YEREMIAN & ASSOCIATES, INC.
                 14
                 15                                                   By:     /s/ ROMAN SHKODNIK
                                                                               ROMAN SHKODNIK
                 16                                                           Attorney for Plaintiff, JOSE FRANCO

                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

SHEA & McINTYRE, A P.C.
2166 The Alameda
San Jose, CA 95126                                                        2
[408] 298-6611 Telephone                                                               Case No. 4:19-cv-01453-HSG
[408] 275-0814 Facsimile                   STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                   1
                                                           ORDER ON STIPULATION
                   2
                                  Having reviewed the stipulation, and good cause appearing:
                   3
                                  IT IS SO ORDERED that the Case Management Conference shall be, and hereby is
                   4
                           continued from, December 10, 2019 to December 19, 2019 at 2:00 p.m. in Courtroom 2, the
                   5       Honorable Haywood S. Gilliam, Jr. Presiding.
                   6              IT IS SO ORDERED.
                   7
                   8       Dated:12/5/2019                            _________________________________________
                                                                      THE HONORABLE HAYWOOD S. GILLIAM, JR.
                   9                                                  JUDGE OF THE U.S. DISTRICT COURT
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

SHEA & McINTYRE, A P.C.
2166 The Alameda
San Jose, CA 95126                                                        3
[408] 298-6611 Telephone                                                                 Case No. 4:19-cv-01453-HSG
[408] 275-0814 Facsimile                     STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
